OFFICE OFTHL   ATTORNEY     GENERALOFTEXAS
                           AUGCIN




Hon. Roy Loventhal, Chairman
Livestook sanitary Comnisslonot 'rexas
eooe w. 'I;.
           wageoner Bumllng
Fort worth, !&mm
Dear SLrr




  the   mderal gore                          sionerr   * Courts.

the mnployou,re
adem tired by th                       priation    ztillsr the
46th ~&tlature



                       atio@heroin pro~idob  are to
                         maximma 8um8 to be appro-
                        the several purpeeos namd
                        unts are Fotonded to eowkf



    shell any othax obligation6be bmarrsd by any
    departmentof this State, provided howover that
    nothing herein shall prevent my departmenthaad
    rrom paylag lem than the maxlmrnaamount set
    rorth herein for any salaried position.
                                                                 851


Dr. George W. Co& X. D., Pags 2


            ~Limitatlonof Payments. E=WPt aa othsr-
       wise provided, whenever, by virtue or ths pro-
       YISIOM of this Aat, item are to be paidout of,fees,
       reaeipts, spealal funds ox out 0r other funds
       avsilcbls for use by s departmmt, it I.%the in-
       tention of the Legislatureto linit expenditures
       out of said fees, reaeipts, spealal fund% or
       other availablefunds to the purposes and In the
       amounts ltegissd herein, and lt is 50 provided.
            Tt 1% provided that  any nurse employed by
       the state Health Department not rsaeivi $125.00
       per month under this hat may have hsr s%r$p-
       plementsd from Federal runds in the sum or    80
       per month upon approval of the proper Federal
       autihoritles,~
          The Leglslnt~, in proYldlng   that the lmlnrles
or auzses employe6 by the State Health Depa+mnt might be
supplementedomor Federal funds upon approval b W&PC
per redersl .authorltIes,
                        maniiests a leglslatlre &
prohlaft the ~sllpptementing
                           or the salary or ~aayothrJrrtate
-Pm-*
           j;tI5 thb opinion ot~this department   thererore
that   the 8alarles or the cpnplop3ea
                                   invozveufn your lnquiw
enaaetbe.sugp,l~ented,either bg ths Federal goYeramentox
the oaaimlssi~~er~~
                  oourts or this state.




                                    BY N’     Lloyd mnstronp;
                                                    ksslstazlt